1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   LARRY POWELL,                                         Case No.: 2:16-cv-02781 DAD JLT
12                  Plaintiff,                             ORDER RE: SETTLEMENT CONFERENCE
13          v.
14   FCA US LLC,
15                  Defendant.
16
17          A Settlement Conference has been scheduled for January 3, 2019 at 1:30 p.m, located at 510
18   19th Street, Bakersfield, California. Notwithstanding the provisions of Local Rule 270(b), the
19   settlement conference will be conducted by Magistrate Judge Thurston. The Court deems the deviation
20   from the Local Rule to be appropriate and in the interests of the parties and justice and sound case
21   management based upon the location of the parties. If any party prefers that the settlement
22   conference is conducted by a judicial officer not already assigned to this case, that party is
23   directed to notify the Court at least 60 days in advance of the scheduled settlement conference to
24   allow sufficient time for another judicial officer to be assigned to handle the conference.
25          Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall
26   appear at the Settlement Conference with the parties and the person or persons having full authority
27
28


                                                       1
1    to negotiate and settle the case on terms1 discussed at the conference. Consideration of settlement is a

2    serious matter that requires preparation prior to the settlement conference. Set forth below are the

3    procedures the Court will employ, absent good cause, in conducting the conference.

4             No later than December 3, 2018, Plaintiff SHALL submit to Defendant via fax or e-mail, a

5    written itemization of damages and a meaningful2 settlement demand, which includes a brief

6    explanation of why such a settlement is appropriate. Thereafter, no later than December 26, 2018 the

7    settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

8    with a meaningful counteroffer, including a brief explanation of why such a settlement is appropriate.

9             If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

10   Confidential Settlement Conference Statement, as described below. Copies of these documents shall

11   not be filed on the court docket.

12                      CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

13            No later than December 28, 2018, the parties shall submit, directly to Judge Thurston's

14   chambers by e-mail to JLTorders@caed.uscourts.gov, a Confidential Settlement Conference

15   Statement. The statement should not be filed with the Clerk of the Court nor served on any

16   other party, although the parties may file a Notice of Lodging of Settlement Conference

17   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

18   Settlement Conference indicated prominently thereon.

19            The Confidential Settlement Conference Statement shall include the following:

20            A.       A brief statement of the facts of the case.

21            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

22                     the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on

23                     the claims and defenses; and a description of the major issues in dispute.

24            C.       A summary of the proceedings to date.

25
              1
26              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
     subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by a
     person or persons who occupy high executive positions in the party organization and who will be directly involved in the
27   process of approval of any settlement offers or agreements. To the extent possible, the representative shall have authority, if
     he or she deems it appropriate, to settle the action on terms consistent with the opposing party's most recent demand.
28            2
                “Meaningful” means that the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other
     party.

                                                                 2
1         D.     An estimate of the cost and time to be expended for further discovery, pretrial and trial.

2         E.     The relief sought.

3         F.     The party's position on settlement, including present demands and offers and a history of

4                past settlement discussions, offers and demands.

5         Failure to comply with this order may result in the imposition of sanctions.

6
7    IT IS SO ORDERED.

8      Dated:   November 24, 2018                           /s/ Jennifer L. Thurston
9                                                   UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
